                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


DEMETRA HENDERSON-BURKHALTER     * CIVIL ACTION NO. 2:18-cv-00928
GREGORY OFFRAY AND               *
JACQUELINE THOMPSON              *
Plaintiff                        * JUDGE CARL BARBIER
                                 *
VERSUS                           * MAGISTRATE JUDGE
NATIONAL UNION FIRE INSURANCE    * MICHAEL NORTH
COMPANY, WALMART                 *
TRANSPORTATION, LLC AND          *
LEE MULLIGAN                     *
Defendants                       *
** **********************************************
                  REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 78.1, Non-party Motta Law, LLC, through its sole member and

undersigned counsel, Vanessa Motta, Esq. (collectively, “Ms. Motta”), respectfully requests oral

argument on her Motion to Quash, Motion for Protective Order, and Motion for an Award of

Attorneys’ Fees. Ms. Motta submits that the Court may benefit from an in-person discussion of

the important legal arguments and underlying facts of at issue.

       While Ms. Motta has taken great care to brief the grounds upon which her motion should

be granted within the page limitation, Ms. Motta welcomes the opportunity to expand upon these

arguments, if permitted, during oral argument as this issue is of great importance to her both

personally and professionally given the nature of the accusations and/or inferences made against

her and her firm.

                                                            Respectfully submitted,
                                                            ____/s/ Vanessa Motta________
                                                            Vanessa Motta #36915
                                                            MOTTA LAW, LLC
                                                            855 Baronne Street, 2nd Floor
                                                            New Orleans, LA 70113
                                                            Telephone: (504) 670-9490
                                                            Facsimile: (504) 513-3122
                                                            Email: vanessa@ mottalaw.com
                                CERTIFICATE OF SERVICE

       I hereby certify that the following pleading has been delivered to all counsel of record,

either through the CM/ECF system, or by depositing a copy of same in the United States mail, first

class postage prepaid at their last known address of record, or by hand delivery, or by e-mail or by

facsimile transmission on January 15, 2019.



                               _________/s/Vanessa Motta _____
